897 F.2d 539
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kelvin B. HOLMES, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3444.
United States Court of Appeals, Federal Circuit.
Feb. 15, 1990.

Before RICH, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
Kelvin B. Holmes appeals from the April 25, 1989 Initial Decision of the Administrative Judge (AJ) in Docket No. CH07528910203, which became the final decision of the Merit Systems Protection Board (MSPB) when the MSPB declined review on August 9, 1989.  We affirm.

OPINION

2
Holmes entered into a settlement agreement whereby the Postal Service cancelled its removal decision in return for Holmes' resignation.  If Holmes wishes to attack that settlement agreement, he faces a heavy burden of showing that the agreement is "tainted with invalidity."   Asberry v. United States Postal Service, 692 F.2d 1378, 1380 (Fed.Cir.1982).  In fact, Mr. Holmes' brief before this court does not even mention the settlement agreement, much less argue for its invalidity.  Therefore, the agreement remains in effect.


3
Since the settlement agreement provides that the Postal Service would cancel its removal decision in return for Holmes' resignation, there no longer exists any removal action over which the MSPB can exercise jurisdiction.   Asberry, 692 F.2d at 1380.  Therefore, the AJ properly dismissed Mr. Holmes' complaint.